Citation Nr: 1615379	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-08 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971, including service in the Republic of Vietnam from April 1970 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded the issues on appeal for additional development in November 2013. The records having been obtained and notice and medical records having been obtained, the directives have been substantially complied with as to the issue decided herein and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). As part of that remand, the Board reopened the issue of entitlement to service connection for PTSD. As such, the issue of reopening will not be addressed here.

The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As such, the Veteran's claim for service connection for PTSD has been expanded to include his other diagnosed psychiatric disorders, specifically major depressive disorder.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. A VA psychologist confirmed that the Veteran's claimed stressors were related to his fear of hostile military activity, were adequate to support a diagnosis of PTSD, and are consistent with the places, types, and circumstances of his service.
 
 2. The Veteran has a confirmed diagnosis of PTSD by a VA psychiatrist.


CONCLUSION OF LAW

PTSD was incurred in wartime service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision herein, no further discussion of compliance with the duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection

Service connection for PTSD requires medical evidence diagnosing this disorder based on examination findings and in accordance with the DSM-5; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f), 4.125(a). Diagnoses of PTSD by health care professionals are presumed to be in accordance with applicable governing medical criteria. See Cohen v. Brown, 10 Vet. App. 128, 139-40 (1997).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary. 38 C.F.R. § 3.304(f)(3).

"Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id.  The list of examples of such an event or circumstance specifically includes incoming rocket fire. Id.

The Veteran has asserted through his statements of record that he experienced a variety of stressors while serving in Vietnam that made him fear for his life. Specifically, the Veteran has repeatedly stated that while serving as a cook in a combat engineer battalion he came under rocket and mortar fire on several occasions. This stressor is consistent with the places, types and circumstances of his service in Vietnam. As noted, the Veteran served in Vietnam from April 1970 to March 1971, during which period his personnel records show he served with an engineering company as a cook. These records corroborate the Veteran's statements concerning the circumstances of his service.

Furthermore, in an August 2012 administrative decision VA conceded the Veteran's claimed stressors based on the fact that the Veteran's medals, occupational specialty and unit of assignment made it likely that he served in a hostile environment in Vietnam. As the decision is generic as it does not identify the specific stressor or stressors being conceded, the Board finds the decision concedes all of the alleged stressors, including exposure to rocket and mortar fire.

The Veteran was provided with VA examinations in September 2012, which as amended later via an October 2012 addendum opinion, and December 2013. Both examinations and the addendum were rendered by the same examiner. In both examination reports the examiner stated that the Veteran's claimed stressor of rocket and mortar fire was related to the Veteran's fear of hostile military or terror activity and was sufficient to satisfy criterion A for a diagnosis of PTSD, but the examiner subsequently stated that the Veteran did not meet all of the diagnostic criteria for PTSD. 

In the September 2012 report the examiner indicated that none of the other criteria for a diagnosis were met, and in the October 2012 addendum opinion cited to the lack of diagnoses of PTSD on admission to psychiatric treatment in 2006 and 2008 and several notations concerning diagnoses "per medical record," which the examiner asserted showed that the PTSD diagnosis had merely been passed along in the records. However, this opinion did not address discharge notes from February 2008 reflecting diagnoses of PTSD, nor a February 2007 letter from the Veteran's treating psychiatrist stating he had combat-related PTSD. As the opinion did not address at the very least, the February 2007 letter from the treating psychiatrist reflecting a diagnosis of PTSD and enumerating the associated symptoms, the opinion is of limited probative value. See Nieves-Rodriguez, 22 Vet. App. 295

The December 2013 report reflected a revised assessment of symptoms, stating that only criterion B, avoidance symptoms, was not met. That report further indicated that testing results reflected exaggeration of symptoms, thus making interpretation difficult. However, it was indicated that substance abuse was the primary diagnosis, along with depressive and PTSD symptoms. In refuting the other diagnoses of record, the examiner noted that all other diagnoses of record were not supported by a list of symptomatology underlying the diagnoses. 

However, this assertion is erroneous as the February 2007 letter specifically listed the Veteran's symptomatology, specifically endorsing nightmares, flashbacks, hypervigilance, depression, isolation and mood swings. As the opinion is based on an inaccurate factual premise, it is entitled to little probative weight. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Turning to the VA treatment records associated with the claims file, these reflect Axis I diagnoses of PTSD, "symptoms of PTSD," or "exacerbation of PTSD" as early as November 2006, with a complaint of issues with anxiety in August 1979. Specifically, diagnoses of PTSD in some form are contained in treatment records or admission or discharge notes from January 2007, March 2007, February 2008, April 2008, September 2008, July 2014 and August 2014, many of which were provided by a VA psychiatrist. In addition, the Veteran's treating psychiatrist in February 2007 correspondence specifically stated that the Veteran was currently in domiciliary care under his supervision for combat related PTSD. The February 2008 and August 2014 records specifically attribute the PTSD diagnosis to combat or Vietnam service. There is no evidence that these diagnoses are not competent or credible, and therefore they are entitled to significant probative weight. See Cohen, 10 Vet. App. at 139-40.

The Board notes that during the pendency of the claim all references to the DSM-IV have been updated to refer to the DSM-5, which utilizes altered criteria for diagnosing PTSD. See 80 Fed. Reg. 14,308 (Mar. 19, 2015). However, this change does not apply to appeals that were pending before the Board (i.e. certified for appeal) prior to August 4, 2014, even if such claims are subsequently remanded. Id. As such, the criteria for diagnosing PTSD contained in the DSM-IV are still applicable in this case, and any diagnoses made based on those criteria are still probative of the issue at hand. Id. Further, a diagnosis of PTSD in conformity with the DSM-5 was provided in a July 2014 VA treatment record and therefore competent diagnoses under both sets of criteria are of record regardless.

Finally, the Veteran's sister submitted a December 2006 statement testifying to a marked change in the Veteran's personality upon his return from Vietnam. She indicated that after his return the Veteran would frequently get into fights, resulting in numerous arrests, and on several occasions told her that he experienced nightmares. There is no evidence that these statements are not credible, and the Veteran's sister is competent to testify to her observations of the Veteran's behavior and his statements to her concerning his symptoms. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, this statement is entitled to probative weight concerning psychiatric symptoms since service.

In this case, the Board finds that at a very minimum, the evidence is in equipoise as to whether the Veteran has a current diagnosis of PTSD related to service. While the VA examiner did not find that the Veteran met all of the criteria for a DSM IV or DSM-5 diagnosis of PTSD, the examiner did find that the reported stressors, specifically exposure to rocket and mortar attacks, were sufficient to support a PTSD diagnosis. The Veteran's VA treatment records are replete with diagnoses of PTSD under the DSM-IV and DSM-5, many of which were rendered by VA psychiatrists including the Veteran's treating psychiatrist at his domiciliary program. There is no reason to doubt the competence or credibility of the diagnosing physicians in the Veteran's treatment records, particularly with respect to the opinion provided in February 2007 by the Veteran's treating psychiatrist.

For the foregoing reasons, the Board finds that the evidence is at least in equipoise that the Veteran's PTSD is related to his fear of hostile military activity caused by the in-service stressors of coming under rocket and mortar fire. Entitlement to service connection for PTSD is therefore warranted under 38 C.F.R. § 3.304(f)(3).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

As part of its November 2013 remand, the Board requested that the VA examiner provide opinions as to both the Veteran's diagnosed PTSD and major depressive disorder. While the examiner did provide an opinion as to whether or not the Veteran had PTSD related to his military service, the examiner did not provide an opinion, accompanied by a rationale, as to whether the separately diagnosed major depressive disorder was related to his military service. The grant of service connection for PTSD herein does not eliminate the possibility of service connection for major depressive disorder. As the examiner failed to address this portion of the remand directive, the Board finds it must remand the issue of entitlement to an acquired psychiatric disorder other than PTSD, to include major depressive disorder, for an addendum opinion. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a medical professional to determine the nature and etiology of the Veteran's acquired psychiatric disorder other than PTSD, to include major depressive disorder. The electronic claims file must be reviewed by the examiner. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disorder other than PTSD, to include major depressive disorder, is related to his active service?

A detailed rationale for the opinion must be provided. Attention is invited to August 2008 and September 2008 diagnoses of depression and depressive disorder NOS.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


